Name: Commission Regulation (EC) No 1878/2003 of 24 October 2003 opening an invitation to tender for the subsidy on consignments of husked long-grain B rice to RÃ ©union
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 Avis juridique important|32003R1878Commission Regulation (EC) No 1878/2003 of 24 October 2003 opening an invitation to tender for the subsidy on consignments of husked long-grain B rice to RÃ ©union Official Journal L 275 , 25/10/2003 P. 0023 - 0024Commission Regulation (EC) No 1878/2003of 24 October 2003opening an invitation to tender for the subsidy on consignments of husked long-grain B rice to RÃ ©unionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 10(1) thereof,Whereas:(1) Commission Regulation (EEC) No 2692/89(3), as last amended by Regulation (EC) No 1453/1999(4), lays down the detailed rules for exports of rice to RÃ ©union.(2) Examination of the supply situation in RÃ ©union indicates that rice is in short supply. In view of the rice available on the Community market, provision should be made to allow RÃ ©union to be supplied with rice from the Community market. Because of RÃ ©union's particular circumstances, it is appropriate to limit the quantities to be sent and thus fix the amount of the subsidy by invitation to tender.(3) Under Article 14 of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(5), as last amended by Regulation (EC) No 816/2003(6), the amounts quoted in tenders submitted in response to invitations to tender organised under an instrument forming part of the common agricultural policy must be expressed in euro. Article 5(1) of that Regulation provides that in such cases the operative event for the agricultural exchange rate is the final day for the submission of tenders. Paragraphs 3 and 4 of that Article specify the operative events applicable to advances and securities.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender is hereby opened for the shipment to RÃ ©union of husked long-grain B rice falling within CN code 1006 20 98, referred to in Article 10(1) of Regulation (EC) No 3072/95.2. The invitation to tender referred to in paragraph 1 shall be open until 17 June 2004. During that period regular invitations to tender shall be issued and the date for submission of tenders shall be set down in the notice of invitation to tender.3. The invitation to tender shall take place in accordance with Regulation (EEC) No 2692/89 and with the following provisions.Article 2A tender shall be admissible only if it covers a quantity for shipment of at least 50 tonnes but not more than 3000 tonnes.Article 3The security referred to in Article 7(3)(a) of Regulation (EEC) No 2692/89 shall be EUR 30 per tonne.Article 4The subsidy documents issued under this invitation to tender shall, for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted.Article 5Tenders submitted must reach the Commission through the Member States not later than one-and-a-half hours after expiry of the time limit for the weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex.If no tenders are submitted, the Member States shall inform the Commission accordingly within the same time limit as that given in the above subparagraph.Article 6The time set for submitting tenders shall be Belgian time.Article 71. On the basis of the tenders submitted, the Commission shall decide in accordance with the procedure referred to in Article 22 of Regulation (EC) No 3072/95:- either to fix a maximum subsidy,- or not to take any action on the tenders.2. Where a maximum subsidy is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum subsidy.Article 8The time limit for submission of tenders for the first regular invitation to tender shall expire on 6 November 2003 at 10 a.m.The final date for submission of tenders is hereby fixed at 17 June 2004.Article 9This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 167, 2.7.1999, p. 19.(5) OJ L 349, 24.12.1998, p. 36.(6) OJ L 116, 13.5.2003, p. 12.ANNEX>PIC FILE= "L_2003275EN.002402.TIF">